Citation Nr: 0730504	
Decision Date: 09/27/07    Archive Date: 10/09/07

DOCKET NO.  05-19 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to 
March 1968.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C.  VA will notify the veteran if 
further action is required.


REMAND

On several occasions the veteran asked the RO to obtain his 
medical treatment records from the VA facilities at Lakeland, 
Florida, and at Tampa, Florida.  Cumulatively, he requested 
records from 1979 to June 2005.  The claims file contains 
records from the Tampa facility from November 2002 to 
May 2004.  

VA has a duty to assist a claimant in obtaining evidence to 
substantiate his claim.    38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006). The RO has not obtained the 
entirety of VA treatment records.  VA medical treatment 
records are deemed to be within the control of VA and should 
have been included in the record, as they may be 
determinative of the claim.  Therefore, a remand is necessary 
for the purpose of obtaining such records.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

The treatment records from the veteran's psychiatrist show 
that the veteran was given psychiatric evaluations as part of 
his claim for disability benefits from the Social Security 
Administration (SSA) and that his claim was granted in 
November 2001.  Those psychiatric evaluations may provide 
evidence that could help substantiate the veteran's claim and 
should be obtained from SSA.  Lind v. Principi, 3 Vet. App.  
493 (1992); Murinscak v. Derwinski, 2 Vet. App. 363 (1992).  
Although not dispositive as to an issue that must be resolved 
by VA, any relevant findings made by the SSA are evidence 
which must be considered.  See White v. Principi, 243 F. 3d 
1378 (Fed. Cir. 2001); Wensch v. Principi, 15 Vet. App. 362 
(2001).

The psychiatrist's records also indicate that the veteran was 
treated by a different psychiatrist in 1995 after he had been 
arrested in Lakeland, Florida.  Since those psychiatric 
treatment records may provide evidence that could help 
substantiate the veteran's claim, the veteran should be asked 
to supply authorization to obtain those records. 

The July 2003 rating decision denied service connection 
because there was insufficient detail in the veteran's 
stressor statements to verify that the veteran had engaged in 
combat with the enemy.  In response, the veteran submitted 
additional details about his stressors.  In the June 2004 
rating decision, the denial of service connection was 
continued because the information was not specific with 
respect to the people injured or killed to contact 
alternative sources to verify the claimed stressors.  

Due to this remand, the claim remains open and the veteran 
may submit additional information as to his claimed 
stressors.  Although the lack of detail about the service 
units of casualties described in his stressor statements 
precludes verification through the United States Army and 
Joint Services Records Research Center, there may be 
additional information contained in his personnel file that 
would substantiate the veteran's present report as to  
routinely making supply runs through enemy fire and may 
include information about his requested transfer to the 93rd 
Evacuation Hospital.  Although a few pages were obtained from 
the veteran's 201 file, his performance evaluations, which 
may contain details about the particular duties he was 
assigned and may contain his transfer request, were not 
included in those personnel records.  

Moreover, the veteran served in the United States Army 
Reserve from March 1968 to March 1972 and in the Florida 
National Guard from February 1977 to May 1977.  Their 
personnel records may likewise contain information as to 
claimed combat experiences alleged by the veteran during his 
tour in Vietnam.  To assist the veteran in obtaining credible 
supporting evidence that the claimed inservice stressors 
occurred, VA should try to obtain those military records.  

Accordingly, the case is REMANDED for the following action:

1. Assist the veteran in obtaining 
evidence by seeking medical records of the 
veteran's treatment at VA hospitals and 
other VA medical facilities, including the 
Florida facilities in Tampa (from 1979 to 
November 2002, and from May 2004 to the 
present) and in Lakeland (from 2001 to the 
present).   

2.  Request the medical records from the 
private providers for whom the veteran 
supplies medical waivers, including the 
psychiatrist who treated him in 1995 after 
he was arrested.  

3.  Request the Social Security records 
relating to the veteran's disability 
award.  

4.  Request the veteran's entire Army 
personnel file from the National Personnel 
Records Center, especially any performance 
evaluations or information on the 
veteran's transfer to the 93rd Evacuation 
Hospital.  

5.  Request all personnel and medical 
records from the veteran's Army Reserve 
and Florida National Guard service.  

6.  Associate any evidence obtained with 
the claims folder.  

7.  Thereafter, readjudicate the claim.  
If any sought benefit is denied, issue the 
veteran a supplemental statement of the 
case.  After the veteran has been given an 
opportunity to respond, the claims file 
should be returned to this Board for 
further appellate review.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The RO and the veteran are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts.  It has 
been held that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

While no action is required of the veteran until further 
notice is obtained, the Board takes this opportunity to 
advise the veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claims.  

The veteran is advised that while the VA is obligated to 
assist a claimant in the development of a claim, there is no 
duty on the VA to prove the claim.  If a claimant wishes 
assistance, he cannot passively wait for it in circumstances 
where he should have information that is essential in 
obtaining the putative evidence.  Wamhoff v. Brown, 8 Vet. 
App. 517 (1996); Wood v. Derwinski, 1 Vet. App. 190, 
reconsidered, 1 Vet. App. 406 (1991). Further, under the 
VCAA, a claimant for VA benefits has the responsibility to 
present and support the claim.  38 U.S.C.A 
§  5107(a). 

It is the veteran's responsibility to supply any and all 
information requested by VA, as well as report for the 
examinations and to cooperate in the development of the 
claim.  The consequences for failure to report for a VA 
examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655.  In the event that the 
veteran does not report for the aforementioned examinations, 
documentation should be obtained which shows that notice 
scheduling the examinations was sent to the last known 
address.  It should also be indicated whether any notice that 
was sent was returned as undeliverable.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2006), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



